DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
This application repeats a substantial portion of prior Application No. 13/710,379, filed 2/15/12, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
	Regarding claims 4-6, “wherein displaying the animation includes increasing the size of the user interface region during a predetermined period of time” is not disclosed in the prior application.

Information Disclosure Statement
	The information disclosure statement filed 5/28/21 has been considered.

Drawings
	The drawings filed 5/5/21 have been reviewed and accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-6 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification filed 5/5/21, the specification filed 12/10/12 and the original claims filed 12/10/12 does not disclose, “wherein displaying the animation includes increasing the size of the user interface region during a predetermined period of time.” The specification discloses increasing the size of the content object, but is silent on increasing the size of the user interface region.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-3, 7-8, 11 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Acker United States Patent US 6,373,499.
Regarding claim 2, Bell discloses an electronic device, comprising: 
a display (Bell, para [012], display presented on a computer desktop); 
one or more processors (Bell, para [0045], computer system includes processing unit); and 
memory storing one or more programs configured to be executed by the one or more processors (Bell, para [0045], computer system includes memory), the one or more programs including instructions for: 

detecting a user input on the displayed content object (Bell, para [0012], with regards to fig 1, mouse event represents a detected user input); and 
in response to detecting-the-user input: 
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes: 
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose visually deemphasizing the user interface region. 
	Acker discloses visually deemphasizing a user interface region (Acker, col 6-7, rows 66-67 and 1-28, darken background and/or blur background can be selected).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include darkening and/or blurring the background. The motivation for doing so would have been to further emphasize the object selected (Acker, col 1 rows 43-47).

Regarding claim 3, Bell in view of Acker discloses the electronic device of claim 2. Acker additionally discloses wherein visually deemphasizing the user interface region includes visually shading the user interface region (Acker, col 6-7, rows 66-67 and 1-28, darken background)
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include darkening and/or blurring the 


Regarding claim 7, Bell in view of Acker discloses the electronic device of claim 2. Acker additionally discloses wherein visually deemphasizing the user interface region includes visually blurring the user interface region(Acker, col 6-7, rows 66-67 and 1-28, darken background and or blur background can be selected).  
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include darkening and/or blurring the background. The motivation for doing so would have been to further emphasize the object selected (Acker, col 1 rows 43-47).

Regarding claim 8, Bell in view of Acker discloses the electronic device of claim 2. Bell additionally discloses wherein visually emphasizing the content object includes visually highlighting the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect represents highlighting the object).

Regarding claim 11, Bell in view of Acker discloses the electronic device of claim 2. Bell additionally discloses wherein the animation includes a simulated three- dimensional effect (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).

Regarding claim 14, Bell discloses a method, comprising: at an electronic device with a display: 

detecting a user input on the content object; and in response to detecting the user input (Bell, para [0012], with regards to fig 1, mouse event represents a detected user input);  
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes: 
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose visually deemphasizing the user interface region. 
	Acker discloses visually deemphasizing a user interface region (Acker, col 6-7, rows 66-67 and 1-28, darken background and/or blur background can be selected).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include darkening and/or blurring the background. The motivation for doing so would have been to further emphasize the object selected (Acker, col 1 rows 43-47).

Regarding claim 15, Bell discloses a non-transitory computer-readable medium storing one or more programs configured to be executed by an electronic device with one or more processors and a display (Bell, para [0045], computer system includes memory and processor), the one or more programs including instructions for: 
displaying a user interface region, on the display, the user interface region including a displayed content object (Bell, para [0012], with regards to fig 1, window 101 represents a user interface region); 4 118023743Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 

in response to detecting the user input: 
displaying an animation of the content object separating from the user interface region, wherein displaying the animation includes:
visually emphasizing the content object (Bell, para [0013], with regards to fig 1, 3D stereoscopic effect of element 141 based on mouse input represents an animation which visually emphasizes element 141).
Bell does not disclose visually deemphasizing the user interface region. 
	Acker discloses visually deemphasizing a user interface region (Acker, col 6-7, rows 66-67 and 1-28, darken background and/or blur background can be selected).
	At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the 3d stereographic effect to additionally include darkening and/or blurring the background. The motivation for doing so would have been to further emphasize the object selected (Acker, col 1 rows 43-47).

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Acker United States Patent US 6,373,499, in further view of Tsuruta United States Patent Application Publication US 2010/0088634.
	Regarding claim 4, Bell in view of Acker discloses the electronic device of claim 2. Bell in view of Acker does not disclose wherein displaying the animation includes increasing the size of the user interface region during a predetermined period of time.
	Tsuruta discloses wherein displaying the animation includes increasing the size of the user interface region during a predetermined period of time (Tsuruta, para [0068], modifies area based on a 
	Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include increasing the size of an interface region. The motivation for doing so would have been to alter the focus of windows being displayed (Tsuruta, para [0182-183]).

Regarding claim 5, Bell in view of Acker in further view of Tsuruta discloses the electronic device of claim 4. Tsuruta additionally discloses while increasing the size of the user interface region, the user interface region is dimmed.  (Tsuruta, para [0068], modifies area based on a user selecting an icon for a prescribed period of time or longer; Tsuruta, para [0182-183], user selects then drags the icon to the left. Dimmed area to the right of the icon is expanded.)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include increasing the size of an interface region. The motivation for doing so would have been to alter the focus of windows being displayed (Tsuruta, para [0182-183]).

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Acker United States Patent US 6,373,499, in further view of Tsuruta United States Patent Application Publication US 2010/0088634, as modified by Hunt United States Patent Application Publication US 2010/0070899.
Regarding claim 6, Bell in view of Acker in further view of Tsuruta discloses the electronic device of claim 5. Bell in view of Acker in further view of Tsuruta does not disclose wherein the one or more programs further includes instructions for: 3 118023743Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 while the user interface region is dimmed, detecting an end 
Hunt discloses wherein the one or more programs further includes instructions for: 3 118023743Application No.: 17/308,416Docket No.: P12603USC3/77770000298203 while the user interface region is dimmed, detecting an end of the user input; and in response to detecting the end of the user input, undimming the user interface region (Hunt, para [0105-106], with reference to 5D and 5E, once the end of the drag is detected, undimming the user interface)
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include undimming the window. The motivation for doing so would have been to display the content in the undimmed window (Hunt, para [0106]).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Acker United States Patent US 6,373,499, as modified by Hunt United States Patent Application Publication US 2010/0070899.
Regarding claim 9, Bell in view of Acker discloses the electronic device of claim 2. Bell in view of Acker does not disclose the additional limitations of claim 9.
Hunt discloses wherein the content object is displayed at a location prior to displaying the animation, the one or more programs further including instructions for: subsequent to displaying the animation of the content object separating from the user interface region, displaying the content object hovering over the location (Hunt, para [0102-104], displays content object over hovering over the region).
Before the time of the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified the display of an interface region to include displaying .

Claims 10, and 12-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell United States Patent Application Publication US 2012/0151416 in view of Acker United States Patent US 6,373,499, in further view of Jones United States Patent Application Publication US 2011/0246929 .
	Regarding claim 10, Bell in view of Acker discloses the electronic device of claim 2. Bell in view of Acker does not disclose wherein visually emphasizing the content object occurs after the user input is detected for a threshold period of time.
Jones discloses visually emphasizing the content object occurs after the user input is detected for a threshold period of time (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).

Regarding claim 12, Bell in view of Acker discloses the electronic device of claim 2. Bell in view of Acker does not disclose wherein the user input is a press and hold input over the content object. 
Jones discloses wherein the user input is a press and hold input over the content object (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on 

Regarding claim 13, Bell in view of Acker discloses the electronic device of claim 2. Bell in view of Acker does not disclose wherein the user input is a stationary input.  
Jones discloses wherein the user input is a stationary input (Jones, para [0043], press and hold for a threshold period of time before animation occurs).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the selection to include detecting a press and hold gesture on a touch screen based on the teachings of Jones. The motivation for doing so would have been to make it easier for a user to interact with GUI elements (Jones, para [0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOPE C SHEFFIELD whose telephone number is (303)297-4265.  The examiner can normally be reached on Monday-Friday, 9:00 am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







 /HOPE C SHEFFIELD/Primary Examiner, Art Unit 2178